CaseUNITED
     15-42604     Doc 108 Filed 11/20/20 Entered 11/20/20 09:36:54 Desc Main
           STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
                             Document Page 1 of 1
RE: GEOFFREY LAURENCE GEPHART                                              ) Case No. 15 B 42604
    JANELLE MARIE GEPHART                                                  )
                                                                   Debtors ) Chapter 13
                                                                           )
                                                                           ) Judge: DONALD R CASSLING

                                                    NOTICE OF MOTION
 GEOFFREY LAURENCE GEPHART                                                    SULAIMAN LAW GROUP LTD
 JANELLE MARIE GEPHART                                                        via Clerk's ECF noticing procedures
 3952 E PRESCOTT DR
 CHANDLER, AZ 85249

 Please take notice that on December 10, 2020 at 9:15 am., I will appear before the Honorable Judge
 DONALD R CASSLING or any judge sitting in the judge's place, present the motion set forth below.

 This motion will be presented and heard electronically using Zoom for Government. No personal
 appearance in court is necessary or permitted. To appear and be heard on the motion, you must do the
 following:

 To appear by video, use this link: https://www.zoomgov.com. Then enter the meeting ID and password.

 To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666. Then enter the
 meeting ID and password.

 Meeting ID and password. The meeting ID for this hearing is 161 414 7941 and the password is 619. The
 meeting ID and password can also be found on the judge’s page on the court’s web site.

 If you object to this motion and want it called on the presentment date above, you must file a Notice of
 Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, the
 motion will be called on the presentment date. If no Notice of Objection is timely filed, the court may grant
 the motion in advance without a hearing.

 I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
 named above by U.S. mail at 55 E Monroe St., Chicago, IL 60603 or by the methods indicated on
 November 20, 2020.

                                                                                               /s/ Tom Vaughn

                   TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS

 Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
 support thereof states:

 1.   On December 17, 2015 the Debtors filed a petition under Chapter 13 of Title 11 U.S.C.

 2.   The debtor's plan was confirmed on June 30, 2016.

      A summary of the debtor's plan follows:

      Monthly Payment $2,778.10                                      Last Payment Received: 08/25/2020

      Amount Paid $113,499.10                                        Amount Delinquent $10,921.60

 WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect to
 the term of a confirmed plan, pursuant to § 1307 (c) (6).
                                                                                             Respectfully submitted,
 TOM VAUGHN                                                                                  /s/ Tom Vaughn
 CHAPTER 13 TRUSTEE
 55 E. Monroe Street, Suite 3850
 Chicago, IL 60603
 (312) 294-5900
